Salinas. Salinas was awarded $2,181,750 and judgment was entered
                     holding Donahue and Malco jointly and severally liable.
                                  Donahue and Malco appealed that judgment to this court, but
                     Malco also filed post-trial motions pursuant to NRCP 59(e) and NRCP
                     60(b) asking the district court to amend the wording of the judgment to
                     conform to the verdict and to amend the judgment to apply several
                     liability only. The district court denied both motions, and Malco appealed
                     those orders as well. On appeal, Donahue argues that the district court
                     erred in refusing to allow the amount of workers' compensation benefits to
                     come into evidence. Additionally, Malco argues that the district court
                     erred in denying its motion requesting that several liability only, rather
                     than joint and several liability, be applied to the judgment. And, as a
                     threshold issue, Salinas challenges this court's jurisdiction to consider this
                     appeal.
                     This court has jurisdiction over Donahue's appeal from the final judgment'
                                  Salinas argues that this court lacks jurisdiction to consider
                     Donahue's appeal because, although the appeal was timely filed on August
                     25, 2011, following the notice of entry of the final judgment, Malco made
                     subsequent motions under NRCP 59(e) to amend or alter the judgment,
                     and Donahue did not file additional notices of appeal following the district
                     court's denial of those motions.
                                  Pursuant to NRAP 4(a)(6), this court may dismiss as
                     premature an appeal that has been timely filed pursuant to a final
                     judgment but before all motions delineated under NRAP 4(a)(4), including



                           1 We  separately address below Salinas's challenge to this court's
                     jurisdiction to consider Malco's joint and several liability argument.


SUPREME COURT
       OF
     NEVADA
                                                           2
(0) 1947A 4)41e19,
                      NRCP Rule 59 motions, have been decided by the district court. However,
                      if "a written order or judgment, or a written disposition of the last-
                      remaining timely motion listed in Rule 4(a)(4), is entered before dismissal
                      of the premature appeal, the notice of appeal shall be considered filed on
                      the date of and after entry of the order. . . dispos[ing] of the last-
                      remaining timely motion." NRAP 4(a)(6).
                                  Here, as Salinas concedes, Donahue timely filed its notice of
                      appeal on August 25, 2011, after entry of the final judgment. Entry of the
                      district court's order on the last-remaining timely motion occurred on
                      February 7, 2012. Because this appeal was not dismissed as premature
                      before entry of the district court's final order on the last-remaining timely
                      motion, we conclude that Donahue's appeal is considered timely filed as of
                      the date of entry of the order on the last-remaining timely motion and this
                      court has jurisdiction to hear the appeal.
                      The district court committed reversible error by failing to admit as evidence
                      the amount of workers' compensation benefits Salinas received
                                  Donahue and Malco argue that the district court erred when it
                      refused to admit evidence regarding the amount of workers' compensation
                      benefits paid to Salinas. Donahue and Malco contend that NRS
                      616C.215(10) requires admission of this evidence. Salinas counters that
                      the amount was not required to be admitted, that any error was harmless
                      because Donahue and Malco were not prejudiced, and that if the amount
                      is required to be admitted, then NRS 616C.215 is unconstitutional. 2


                            2 Salinas also argues that Donahue and Malco may not raise this
                      issue on appeal because it was not preserved below. We conclude that this
                      argument lacks merit. During the pretrial motions in limine, the parties
                      fully briefed the issue of whether evidence of workers' compensation
                      benefits paid to Salinas was admissible, and Donahue and Malco argued
                                                                        continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    .GP:ra
                                NRS 616C.215(10) states that [iln any trial of an action by
                    the injured employee, . . . the jury must receive proof of the amount of all
                    payments made or to be made by the insurer or the Administrator."
                    (Emphasis added.) In Tri-County Equipment & Leasing, L.L.C. v. Klinke,
                    this court reversed a judgment on a jury verdict where the district court
                    had refused to admit evidence of the amount of workers' compensation
                    received by the plaintiff. 128 Nev. „ 286 P.3d 593, 596-97 (2012).
                    Despite our holding in Tr-County, Salinas argues that because the
                    mandate in NRS 616C.215(10) is entirely for the benefit of the plaintiff,
                    we should determine that the plaintiff may waive that requirement.
                    Citing Cramer v. Peavy, 116 Nev. 575, 581, 3 P.3d 665, 669 (2000), Salinas
                    maintains that this court characterized the legislative intent behind the
                    statute as a desire to curb speculation by juries that results in reduced
                    awards for plaintiffs. But Salinas fails to recognize that in Tr-County we
                    specifically discussed Cramer and held that NRS 616C.215 was meant to
                    benefit both plaintiffs and defendants, and its primary purpose was to
                    "avoid confusing the jury about the payment and nature of workers'
                    compensation benefits, and their relation to the damages awarded." 128
Nev. at 286 P.3d at 596.



                    ...continued
                    that the exact amount was admissible. The district court then held a
                    hearing on the issue and ruled that evidence that Salinas received
                    workers' compensation benefits was admissible, but the exact amount of
                    benefits paid was not because it was "immaterial." Thus, this issue was
                    preserved for appeal. See Richmond V. State, 118 Nev. 924, 932, 59 P.3d
1249, 1254 (2002) (holding that a motion in limine is sufficient to preserve
                    an issue for appeal when the issue has been briefed, the district court has
                    fully considered the issue, and the court has made "a definitive ruling").


SUPREME COURT
         OF
      NEVADA
                                                         4
(0) 1947.4    eb>
                             Furthermore, the plain language of the statute requires that
                the jury "must receive proof of the amount of all payments made." NRS
                616C.215(10) (emphasis added). There is nothing in the statute's
                language to indicate that disclosure occurs only when the plaintiff
                requests it, or that plaintiff can waive this requirement.     See Potter v.
                Potter, 121 Nev. 613, 616, 119 P.3d 1246, 1248 (2005) ("When the language
                of a statute is clear and unambiguous, its apparent intent must be given
                effect.").
                             Salinas also argues that even if the amount of workers'
                compensation benefits she received was required to be disclosed, any error
                was harmless. Although our review of the record reveals that the jury
                heard testimony regarding the amount billed by Salinas's medical care
                providers, there is nothing in the record to show the amount of workers'
                compensation benefits Salinas received or the amount actually paid to her
                medical care providers by the workers' compensation carrier. Thus, we
                cannot conclude that the error was harmless. In fact, while the record
                before us is limited, Salinas testified in her deposition that she received
                $8,615.49 in workers' compensation benefits, yet the jury awarded her
                $63,000 in past medical expenses. The large discrepancy, without more
                information, precludes any harmless error analysis.
                             Finally, Salinas argues that if NRS 616C.215 is interpreted to
                require the amount of workers' compensation benefits paid to the
                employee to be disclosed to the jury, then it is unconstitutional because it
                violates the employee's equal protection rights. However, Salinas admits
                that there is no suspect class or fundamental right at issue and that
                rational basis review applies.



SUPREME COURT
         OF
      NEVADA
                                                      5
(0) 1.947A
                            This court reviews the constitutionality of a statute de novo.
                Zamora v. Price, 125 Nev. 388, 391, 213 P.3d 490, 492 (2009). NRS
                616C.215 was enacted out of concern that juries were speculating as to the
                amount of the workers' compensation benefits received and reducing the
                award accordingly. See Cramer, 116 Nev. at 581, 3 P.3d at 669. Because
                requiring the jury to hear the amount of workers' compensation benefits
                received by a plaintiff is rationally related to the government interest in
                obtaining jury verdicts based on the law and facts, as opposed to
                speculation, we conclude that NRS 616C.215 does not violate equal
                protection. See Zamora, 125 Nev. at 395-96, 213 P.3d at 495 (stating that
                under "rational basis review . . we will not overturn a law unless the
                treatment of different groups 'is so unrelated to the achievement of any
                combination of legitimate purposes that we can only conclude that the
                [L]egislature's actions were irrational" (second alteration in original)
                (quoting Barrett v. Baird, 111 Nev. 1496, 1509-10, 908 P.2d 689, 698-99
                (1995), overruled on other grounds by Lioce v. Cohen, 124 Nev. 1, 17, 174
                P.3d 970,980 (2008))).
                            Accordingly, we conclude that the district court committed
                reversible error when it refused to allow admission of evidence regarding
                the amount of workers' compensation benefits paid to Salinas. However,
                because the error is related solely to the issue of damages, and is not
                interrelated or connected to the issue of liability or the allocation of
                liability, we further conclude that any new trial would be limited solely to
                the issue of damages. Cf. Shere v. Davis, 95 Nev. 491, 493, 596 P.2d 499,
                500 (1979) (holding that a new trial on liability and damages is
                appropriate only where there is an "interrelationship of the liability and
                damage issues").

SUPREME COURT
        OF
     NEVADA
                                                     6
(0) I947A
                This court does not have jurisdiction to consider Malco's joint and several
                liability argument
                            Malco argues that the district court erred in applying joint and
                several liability to the amount of the judgment because, pursuant to NRS
                41.141, Maleo should only be held severally liable. Malco further argues
                that although NRCP 60(b) motions are limited in their scope, its motion
                was also validly brought pursuant to NRCP 59(e). Salinas argues that
                this court lacks jurisdiction to consider Malco's joint and several liability
                argument on appeal. We agree with Salinas.
                            Notice of entry of the judgment was served on July 27, 2011.
                On August 3, 2011, an amended judgment was entered that simply
                corrected a clerical error, but the notice of entry of the amended judgment
                was not served until December 27, 2011. On August 4, 2011, Malco filed
                its first post-trial motion pursuant to NRCP 59(e) without arguing that
                joint and several liability was inapplicable. Although the district court
                orally denied that motion at a hearing held in late August 2011, notice of
                entry of the order was not served until February 7, 2012.
                            Malco timely appealed the final judgment on August 25, 2011.
                In the meantime, on October 14, 2011, Malco filed another motion
                pursuant to NRCP 60(b) or, alternatively, NRCP 59(e), arguing for the
                first time that the judgment should be altered or amended because joint
                and several liability was inapplicable and that it should only be held
                severally liable. The district court denied that motion and the entry of
                that order was served on December 9, 2011. We first address Malco's
                arguments regarding the NRCP 59(e) alternative basis for its October
                2011 motion.




SUPREME COURT
        OF
     NEVADA
                                                      7
(0) 1947A
                      NRCP 59(e)
                             A party seeking to alter or amend a judgment must file a
                motion "no later than 10 days after service of written notice of entry of the
                judgment." NRCP 59(e). Malco unpersuasively argues that we have
                jurisdiction to consider this issue since a "second" judgment was entered in
                August 2011, but written notice of entry of the "second" judgment was not
                served until December 2011. Thus, its NRCP 59 motion filed in October
                2011 was timely. We disagree.
                             The very authority Malco cites in support of its argument
                states that the time for filing motions only runs from the second judgment
                if that judgment makes "a change of substance which 'disturbed or revised
                legal rights and obligations."    Cornist v. Richland Parish Sch. Bd., 479
F.2d 37, 39 (5th Cir. 1973) (quoting FTC v. Minneapolis-Honeywell
                Regulator Co., 344 U.S. 206, 212 (1952)). This is consistent with this
                court's similar pronouncement in Morrell v. Edwards that an amended
                judgment only affects the timing of an appeal when it "affect[s] the legal
                rights and obligations of the parties" as set out in the original judgment.
                98 Nev. 91, 92-93, 640 P.2d 1322, 1324 (1982). In this case, the amended
                judgment did not make any substantive changes affecting the legal rights
                or obligations of the parties; it merely corrected a clerical error. Therefore,
                the time for filing NRCP 59 motions was not altered by the entry of the
                amended judgment, and we conclude that, to the extent that Malco's
                October 2011 motion was based on NRCP 59(e), it was untimely. 3


                      3 In
                         furtherance of its argument regarding the timeliness of its NRCP
                59(e) motion, Malco appears to infer that the timing for filing such a
                motion was extended because its first NRCP 59(e) motion was timely filed
                in August and, since notice of entry of the order denying that motion was
                not served until February 2012, the August motion was still pending
                                                                   continued on next page...
SUPREME COURT
     OF
   NEVADA
                                                       8
(0) 1947A ses
                            NRCP 60(b)
                                     Salinas argues that even if Malco's motion was made pursuant
                      to Rule 60(b), this court still does not have jurisdiction because Malco had
                      already filed a notice of appeal, and that divested the district court of
                      jurisdiction to consider the motion. Malco argues that its October 2011
                      motion was made pursuant to NRCP 60(b), as well as NRCP 59(e), and the
                      motion was timely under NRCP 60(b) because it was filed within 6 months
                      of service of the notice of entry of judgment. Because its motion was
                      timely made, Mateo argues that the district court had jurisdiction to
                      consider and deny the motion pursuant to this court's holding in Foster v.
                      Dingwall, 126 Nev. 49, 52-53, 228 P.3d 453, 455 (2010).
                                     Generally "the perfection of an appeal divests the district
                      court of jurisdiction"; however, the court does "retain[ ] a limited
                      jurisdiction to review motions made in accordance with" the procedures set
                      forth in NRCP 60(b).      Foster, 126 Nev. at 52, 228 P.3d at 455. When
                      reviewing such motions, "the district court has jurisdiction to direct
                      briefing on the motion, hold a hearing regarding the motion, and enter an
                      order denying the motion."      Id. at 52-53, 228 P.3d at 455. This court
                      clarified that, while the district court "lacks jurisdiction to enter an order
                      granting such a motion" it "does have jurisdiction to deny such requests."
                      Id. at 53, 228 P.3d at 455. Thus, although the district court had


                      ...continued
                      before the court. However, Malco does not cite to any authority, nor are
                      we aware of any, to support this proposition. Moreover, under NRAP
                      4(a)(4)(C), a motion made pursuant to NRCP 59 will toll the time for filing
                      a notice of appeal, but the rule makes no mention of tolling the time to file
                      additional NRCP 59(e) motions beyond that rule's mandated period of "no
                      later than 10 days after the service of the entry of the judgment."


SUPREME COURT
        OF
     NEVADA
                                                             9
(0) 1947A    afe444
                jurisdiction to consider and deny Malco's NRCP 60(b) motion, we
                nonetheless conclude that the motion was an improper NRCP 60(b)
                motion.
                            NRCP 60(b) allows the district court to relieve a party from a
                final judgment for several enumerated reasons, including, among others,
                mistake, inadvertence, and excusable neglect. Although Malco couched its
                October 2011 motion as a NRCP 60(b) motion, Malco did not specify the
                basis for which it was seeking relief under NRCP 60(b). Rather, the
                motion focused mainly on the law of joint and several liability and Malco's
                reasoning for why it should only be held severally liable. Thus, we
                conclude that the October 2011 motion was not a proper NRCP 60(b)
                motion, but rather, was a NRCP 59(e) motion that we have already
                concluded was untimely filed. As such, we further conclude that we are
                without jurisdiction to review the issue of joint and several liability raised
                by Malco on appea1. 4
                            Accordingly, for the reasons set forth above, we
                            ORDER the judgment of the district court AFFIRMED with
                the exception of its award of damages. On the issue of damages, we




                      4We   have considered Donahue's and Malco's other assignments of
                error raised on appeal conclude that they lack merit.


SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A
                    REVERSE that portion of the district court's judgment AND REMAND
                    this matter to the district court for further proceedings consistent with the
                    order.




                                               Gibbons


                                                                                           , J.
                    Pickering                                    Hardesty
                                                           •C7



                          410 a---9GCCJ
                    Parraguirre                                  Do


                                                                                            J
                                                                 Saitta




                    cc:      Chief Judge, The Eighth Judicial District Court
                             Hon. Joseph T. Bonaventure, Senior Judge
                             Larry J. Cohen, Settlement Judge
                             Law Offices of Kenneth E. Goates
                             Hall Jaffe & Clayton, LLP
                             Lewis Roca Rothgerber LLP/Las Vegas
                             Stovall & Associates
                             Thomas & Springberg, P.C.
                             Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                           11
(0) 1947A .9114NP